Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


[AltContent: textbox (Claim(s) 21-24, 26-30, and 36-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada (U.S. Pub. No. 20210392505, hereinafter Harada).)]
Regarding Claim 21, 27, and 36, teaches “An apparatus for a user equipment (UE), the apparatus comprising: processing circuitry, wherein to configure the UE for shared spectrum channel access in a Fifth Generation New Radio (5G-NR) system, the processing circuitry is to: 
A wireless communication system that realizes communication in 5G NR (FIG. 18
decode a synchronization signal (SS)/physical broadcast channel (PBCH) block (SSB) to obtain a master information block (MIB);
The SSB includes a PBCH field that 
determine system information block 1 (SIB 1) configuration information using the MIB, the SIB 1 configuration information to configure a Type 0 physical downlink control channel (PDCCH) common search space (CSS) set (CORESET); 
The master information block determines the search space setting (search space set) pf a PDCCH monitoring occasion corresponding to an index part of a master information block (configuration information using the MIB) (para. 0074)
monitor for a PDCCH in the Type 0 PDCCH CSS set over slots that include Type 0 PDCCH monitoring occasions, at least one of the slots including the SSB and the CORESET multiplexed according to multiplexing pattern 1; 
monitoring occasions for multiplexing pattern 1 where the UE Monitors the PDCCH in the Type 0 PDCCH common search space over two consecutive slots (para. 0074)
detect the PDCCH in at least one of the Type 0 PDCCH monitoring occasions;
The UE detects the SSB in a monitoring occasion of an RMSI PDCCH (Type 0 PDCCH monitoring occasion) (para. 0154).
and decode a SIB 1 using downlink control information (DCI) received via the detected PDCCH; 
The UE may derive (Decode) a transmission opposition of the RMSI PDCCH (SIB 1 via the detected PDCCH) using a DCI common to UE (para. 0153).
and memory coupled to the processing circuitry and configured to store the RRC signaling.”
A communication apparatus may comprise a memory that stores software modules/programs etc for a radio communication method (RRC signaling) (para. 0239).
Regarding Claim 22, 28, and 37, Harada teaches “The apparatus of claim 21, wherein the processing circuitry is further to: determine a slot number of the at least one of the slots including the SSB and the CORESET based on an SS/PBCH block index of the SSB.”
Harada provides an example to determine a slot number including an SSB and RMSI (CORESET) based on an SSB index (block index of the SSB) (para. 0022, FIG. 8).
Additionally, Harada provides a computer-readable recording medium (non-transitory computer readable medium) (para. 0238-0239) and a processor of a base station to execute on an apparatus of the aforementioned invention (para. 0233). 
Regarding Claim 23, 29, and 38, Harada teaches “The apparatus of claim 22, wherein the processing circuitry is further to: determine the slot number of the at least one of the slots further based on a time offset value, the time offset value corresponding to an index of a first symbol of the CORESET in the at least one of the slots.”
Harada provides a method to determine a slot number based on a search space configuration table that denotes “O” as an offset (time offset value) including the corresponding RMSI PDDCH CORESET and a head symbol index (first symbol of the CORESET) (para. 0076).
Additionally, Harada provides a computer-readable recording medium (non-transitory computer readable medium) (para. 0238-0239) and a processor of a base station to execute on an apparatus of the aforementioned invention (para. 0233). 
Regarding Claim 24, 30, and 39, Harada teaches “The apparatus of claim 23, wherein the at least one of the slots comprises two neighboring slots.”
The UE monitors PDCCH in a type 0 PDCCH CSS that spans two consecutive slots (comprises two neighboring slots) (para. 0075).
Additionally, Harada provides a computer-readable recording medium (non-transitory computer readable medium) (para. 0238-0239) and a processor of a base station to execute on an apparatus of the aforementioned invention (para. 0233). 
Regarding Claim 26, Harada teaches “The apparatus of claim 21, further comprising transceiver circuitry coupled to the processing circuitry; 
A base station may have access to a control circuit (processing circuitry) coupled to a transmission/reception control section (transceiver circuitry) (para. 0192-0193).
and, one or more antennas coupled to the transceiver circuitry.”
Harada  provides a base station with one or more transmission/reception antennas (one or more antennas coupled to the transceiver circuitry) (para. 0190, FIG. 19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

[AltContent: textbox (Claim(s) 32-33, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Chendamarai (U.S. 20180175986, hereinafter Chendamarai) and in further view of Sun (U.S. Pub. No. 20190029040, hereinafter Sun).)]
Regarding Claim 32, Chendamarai teaches “The non-transitory computer-readable storage medium of claim 27, the operations further comprising: performing a Listen-Before-Talk (LBT) procedure for a transmission occasion of a plurality of transmission occasions within a Discovery Measurement Timing Configuration (DMTC) window of a communication channel in the unlicensed spectrum, the transmission occasion configured within a slot of a plurality of slots forming the DMTC window;
Chendamarai provides a LBT contention window (Listen-Before-Talk procedure) for a duration (transmission occasion) for use outside and during a DMTC window (within a DMTC window) (para. 0007).
 encoding a Discovery Reference Signal (DRS) for transmission to a user equipment (UE) on the communication channel, based on successful completion of the LBT procedure, the DRS comprising a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast channel (PBCH);
A result of a DMTC may provide subframes that convey a DRS (encoding a DRS) that may include a PSS/SSS and a PBCH (para. 0035).
It would be a prima facie case of obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harada with the teachings of Chendamarai to provide a DRS with specific signals for a LBT procedure. Doing so would allow for efficient coordination amongst devices with the usage of frame structure as suggested by Chendamarai (para. 0032).
Harada in view of Chendamarai does not explicitly teach “and performing a random-access channel (RACH) procedure with the UE, the RACH procedure initiated based on the PSS, the SSS, and the PBCH.”
However, in an analogous art in spectrum access procedures, Sun teaches “and performing a random-access channel (RACH) procedure with the UE, the RACH procedure initiated based on the PSS, the SSS, and the PBCH.”
A UE may have a trigger mechanism to perform a RACH procedure based on a beam discovery procedure (based on the PSS, the SSS, and the PBCH) (para. 0079).
It would be a prima facie case of obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harada in view of Chendamarai with the teachings of Sun to provide a random-access procedure with a beam discovery procedure. Doing so would allow UEs to initiate RACH procedures when necessary providing a more efficient usage of the spectrum as suggested by Sun (para. 0145).
Regarding Claim 33, Kwak teaches “The non-transitory computer-readable storage medium of claim 27, the operations further comprising: performing a Category 2 (Cat-2) Listen-Before-Talk (LBT) procedure for each of a plurality of transmission occasions within a Discovery Measurement Timing Configuration (DMTC) window, wherein the DMTC window is 5 milliseconds (ms) in duration, and a transmission burst associated with the LBT procedure is at most 2ms with a duty cycle of less than 1/20.”
Kwak provides a DMTC window that is 6 ms (DMTC is 5 ms in duration) (para. 0089) and a transmission of a DRS occasion of 2 ms (transmission burst of at most 2 ms) (para. 0094) with at most a 5% duty cycle (1/20) of a DRS transmission (para. 0152).
It would be a prima facie case of obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harada with the teachings of Kwak to provide LBT procedure for a plurality of transmissions within a DMTC window. Doing so would allow for time synchronization of UEs and lead top resource utilization efficiency as suggested by Kwak (para. 0171).
Regarding Claim 35, teaches “The non-transitory computer-readable storage medium of claim 32, wherein when a duty cycle is larger than 1/20 or synchronization signal block information is multiplexed with non-unicast information with a duration larger than 1 ms: the LBT procedure is a Category 4 (Cat-4) LBT procedure performed for each of the plurality of transmission occasions within the DMTC window, and wherein the DMTC window is 5 ms in duration.”
Kwak sets a duty cycle for DRS transmission of 5% (duty cycle of 1/20) but specifically does not set a larger window for the purpose of Kwak’s invention. Additionally, Kwak provides a DMTC window that is 6 ms (DMTC is 5 ms in duration) (para. 0089) and a category 4 LBT procedure for DL transmission process (plurality of transmissions) (para. 0114).
It would be a prima facie case of obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harada the teachings of Kwak to provide LBT procedure for a plurality of transmissions within a DMTC window. Doing so would allow for time synchronization of UEs and lead top resource utilization efficiency as suggested by Kwak (para. 0171).
[AltContent: textbox (Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Niu (U.S. Pub. No. 20190053177, hereinafter Niu). )]
Regarding Claim 34, Niu teaches “The non-transitory computer-readable storage medium of claim 33, wherein a number of attempts for the Cat-2 LBT procedure for a subset of the plurality of transmission occasions is based on sub-carrier spacing associated with the communication channel and a type of LBT procedure used for a first transmission occasion of the plurality of transmission occasions.”
Niu provides a method to determine a category of LBT (number of attempts of Cat-2 LBT) to be performed based on subcarrier spacing for each slot to be transmitted (first transmission occasion of the plurality of transmission occasions) (para. 0061).
It would be a prima facie case of obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harada with the teachings of Niu to provide a method to transmit SS blocks as part of a LBT procedure. Doing so would allow a more efficient allocation of resources for transmissions and improved performance as suggested by Niu (para. 0042).
Allowable Subject Matter
Claim(s) 25, 31, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EP3331177, Wataru provides methods to monitor a PDCCH with DMTC
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER NGUYEN whose telephone number is (571)272-1173. The examiner can normally be reached 7:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER NGUYEN/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415